Hanford, District Judge.
The material facts to be considered in rendering a decision in this case are as follows: The complainant Barbee 1. Blackburn contracted with the defendant to sell and convey to him for the price of $6,000 certain lands situated in Chehalis county, in this s ate, the title to which, as shown by the public records, wras at the time in said complainant; the same having been by him in the year 1882 purchased-from the United States. At the time of the purchase said omplainant was the husband of M. W. Blackburn, who died after the issuance of the patents for the land, leaving minor children entitled to inherit her portion of the community property of herself and husband, s tuated in this state. After the death of his first wife said complainant v as married to his co-plaintiff, Sadie M. Blackburn, and the marriage relation between them existed at .the time of the making of said contract. When the contract was made the defendant -was not personally acquainted with the complainants, and did not know of the existence of any marriage relation affecting the title of Barbee T. Blackburn to said land, or of any interest in said property in the minor heirs of said deceased wife. After the making of said contract, Barbee T. Blackburn, through an agent, represented to the defendant that he was unable to perform his contract fully, for the reason that the property was community property, and that his wdfe, Sadie M. Blackburn, had not consented to the contract, and that she refused to execute a conveyance of the land without the payment of a larger sum therefor than the price fixed by said contract. He then offered to convey all his interest in the property for cne-half of said price. Thereupon, through negotiations conducted on tehalf of Barbee T. Blackburn by his said agent, and in behalf of his wife, Sadie M. Blackburn, through another person, acting as her agent, *903and the defendant acting also through an agent, a Verbal understanding was arrived at to the effect that Barbee T. Blackburn should execute and deliver to the defendant a warranty deed to the property for the consideration of $3,000, and Sadie M. Blackburn should give a quitclaim deed of the property to said defendant for an additional sum of $11,489, and said defendant was to, pay to the agents of the two complainants the total sum of $14,489. With the expectation that the arrangement, as understood and verbally agreed to as aforesaid, would be fully carried out, Barbee T. Blackburn, through his said agent, executed and delivered a warranty deed to the defendant, and received from the defendant $3,000. Immediately after obtaining possession of said deed, the defendant’s agent caused the same to be filed for record, refused to proceed any further in execution of the verbal agreement, and at once notified said agents of the complainants that he had no intention of paying the additional $11,489, and did not want the quitclaim deed from Sadie M. Blackburn, for the reason that she had no interest in the property. The complainants did not inform the defendant at any time of the facts in relation to the marriage of Barbeo T. Blackburn to M. W. Blackburn, or of her death, or of the community interest which she had during her life-time in the property, or of the fact that there were minor children of Barbee T. Blackburn entitle! to an interest in said property. By the representations made, and the withholding of information of material facts, the complainants intended that the defendant should act under the erroneous belief that the property was the community property of the complainants, and that together they could convey a completo title. The defendant, however, through other sources obtained true information, and was fully informed of the facts affecting the title, and of the inability of complainants to convey the property at the time of obtaining the deed from Barbee T. Blackburn, and intentionally induced him to deliver said deed by falsely pretending that he would pay the additional sum for a quitclaim deed from Sadie M. Blackburn.
The laws of this state in force at the time of the purchase of the lands by Barbeo T. Blackburn vested the title in him and his then living wife as community property, and it could not be sold or conveyed during her life-time, nor could any interest therein be sold or conveyed without both husband and wife being joined in the contract of sale or deed of conveyance. Upon the death of the wife the community estate was by operation of law so changed as to become at once vested in the surviving husband and the children of the marriage as tenants in common. The husband could thereafter sell and convey his undivided one-half of the property, but the interest of the children as owners of an undivided one-half could not be affected by any contract or deed of their father. Any agreement made for the conveyance of the property from Sadie M. Blackburn was and is void for want of consideration, as she liad no interest in tiie properly. Her deed purporting to convey the land qr any interest therein could have no effect except to deceive and defraud persons ignorant of the date of her marriage. Such being the condition of the title and the rights of the parties respecting the same, the transactions *904ir. effect amount to an attempt on the part of the complainants to deceive and defraud the' defendant, and a counter-attempt on the part of the-defendant to deceive them, with the result that the former have received $15,000' of the defendant’s money, which the defendant paid intentionally a:id voluntarily, intending that they should receive it and retain it; and the defendant has obtained possession of and retains a deed to the property from Barbee T. Blackburn, with covenants for title, which, although it purports to convey the entire property, is a valid conveyance of only a i undivided one-half thereof; and by the conveyance of said undivided ó ie-half interest to the defendant, Barbee T. Blackburn has in part ex-, eouted a contract which he voluntarily made with the defendant, and in doing so he has exhausted his power to perform said contract, so that ii remains partially unperformed and broken. There has been an abatement of the contract price, corresponding to the difference in value of the property conveyed by the deed and property which the vendor by said contract assumed to sell and promised to convey. The liability of the complainant upon the covenants of his deed is no greater than upon his broken contract. I consider that there will be no failure of justice ii a court of equity simply leaves all the parties in the situation in which they have placed themselves. Let there be a decree dismissing this suit, m ith costs to the defendant.